Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
           This action is in response to the communication filed on 9/3/2021. 
Claims 1, 5-8, 11, 19-22, and 26 are allowed. 
Claims 2-4, 9, 10, 12-18, and 23-25 are cancelled.                                   
    
Allowable Subject Matter
Claims 1, 5-8, 11, 19-22, and 26 are allowed. 
                        
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/23/2021.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the applicant’s representative, Attorney Whitman Burns on 10/8/2021.

LISTING OF CLAIMS
This listing of claims will replace all prior versions, and listings, of claims in the application:

1.	(Currently amended) A method, performed in a Radio Access Network (RAN) node, the method comprising:
instructing a wireless device having a connection to the RAN node to transition from a connected Radio Resource Control (RRC) state to an inactive RRC state in which key material supporting the connection, and a further connection to a Core Network (CN) node serving the wireless device, are maintained;
responsive to the wireless device returning to the connected RRC state, requesting new key material from the CN node; 
replacing the key material supporting the connection with the new key material received from the CN node;
deriving a security key for the connection from the new key material; and
providing the security key for the connection to another RAN node to support connecting the wireless device to another RAN node.

2. – 4.	(Cancelled)

5.	(Previously presented) The method of claim 1, wherein the new key material comprises a next hop (NH) key, an NH chaining counter (NCC), or both.



7.	(Previously presented) The method of claim 5, wherein the new key material comprises the NH key, and the method further comprises refraining from sending the NH key to the wireless device.

8.	(Previously presented) The method of claim 1, wherein requesting the new key material comprises requesting the new key material in a path switch request.

9. – 10.	(Cancelled).

11.	(Currently amended) A Radio Access Network (RAN) node comprising:
a processor and a memory, the memory containing instructions executable by the processor, whereby the RAN node is operative to:
instruct a wireless device having a connection to the RAN node to transition from a connected Radio Resource Control (RRC) state to an inactive RRC state in which key material supporting the connection, and a further connection to a Core Network (CN) node serving the wireless device, are maintained;
responsive to the wireless device returning to the connected RRC state, request new key material from the CN node;
;
derive a security key for the connection from the new key material; and
provide the security key for the connection to another RAN node to support connecting the wireless device to another RAN node.

12. – 18.	(Cancelled) 

19.	(Previously presented) The RAN node of claim 11, wherein the new key material comprises a next hop (NH) key, an NH chaining counter (NCC), or both.

20.	(Previously presented) The RAN node of claim 19, wherein the new key material comprises the NCC, and wherein the RAN node is further operative to send the NCC to the wireless device.

21.	(Previously presented) The RAN node of claim 19, wherein the new key material comprises the NH key, and wherein the RAN node is further operative to refrain from sending the NH key to the wireless device.

22.	(Currently amended)	A non-transitory device-readable medium having stored thereon instructions that, when executed by processing circuitry of a computing device, cause the computing device to perform operations comprising:

responsive to the wireless device returning to the connected RRC state, requesting new key material from a Core Network (CN) node; 
replacing the key material supporting the connection with the new key material received from the CN node;
deriving a security key for the connection from the new key material; and
providing the security key for the connection to another RAN node to support connecting the wireless device to another RAN node.

23. – 25.	(Cancelled)

26.	(Previously presented) The non-transitory device-readable medium of claim 22, wherein the new key material comprises a next hop (NH) key, an NH chaining counter (NCC), or both.

Prior Art of Record     
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Sharma et al US Patent 11,108,755 teaches second network access node for switching access master network access node, deriving a new master network access node security key for us by the second network access node  with dual connectivity mode and configuring second access node as master access node for dual connectivity mode.  

Xu et al US Patent 10,813,160 teaches RRC connection management sending by user device in RRC idle mode, an uplink mode to access network node by shared data sending resource, and requesting information to enter RRC connected mode with access network dedicated identifier of the UE within a validity period of the access network dedicated identifier of the UE. 

Vrzic et al US Patent 10,645,528 teaches RAN network and core to provide high throughput, low latency communication for a critical communication service, where radio resources and core network functions can be isolated from other traffic in the network for critical communication service. 

Liu et al US Patent 10,158,625 teaches key pairing between peer first access node service a first user equipment in D2D area, request for keys for a D2D communication between first user device and second user device with identification of D2D  based on obtained keys for the D2D communication. 

Sedlacek et al US Patent 9,800,404 teaches configuration of internet key exchange messages by a user equipment with core network node, key exchange within timeout period of device and server. 

Laselva et al US Publication 2020/0029211 teaches secure transaction between first and second radio access to different radio technologies between UE (user equipment) with core network. 

                                         REASONS FOR ALLOWANCE
          The following is an examiner’s statement of reasons for allowance:
Examiner finds claims dated 10/8/2021 are persuasive for reason of allowance.  
The prior art of record does not explicitly disclose, in light of other features recited in independent claims 1, 11 and 22 as follows :

Claim 1 ‘ .. instructing a wireless device having a connection to the RAN node to transition from a connected Radio Resource Control (RRC) state to an inactive RRC state in which key material supporting the connection, and a further connection to a Core Network (CN) node serving the wireless device, are maintained;
responsive to the wireless device returning to the connected RRC state, requesting new key material from the CN node; 
;
deriving a security key for the connection from the new key material; and
providing the security key for the connection to another RAN node to support connecting the wireless device to another RAN node.’ with additional detailed steps in claim(s) as described in independent claim(s) on 10/8/2021. 
However, each of the cited references or reference from the updated search, at least, fails to teach or suggest in combination with the rest of the limitations recited in the independent claim(s).
None of the previous cited prior art references or reference(s) from the updated search yield any specific references that would reasonably, either singularly or in combination with previous cited reference, result a reasonable and proper rejection for each of the cited feature limitations of the independent claim(s) under 35 U.S.C. 102 or 35 U.S.C. 103 with proper motivation.
Dependent claims depend on allowed independent claims, therefore they are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIRAL S LAKHIA/Examiner, Art Unit 2431